PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/827,090
Filing Date: 30 Nov 2017
Appellant(s): Rigler et al.



__________________
Scott T Wakeman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 20010054443), and further in view of Gronostajski et al. (Bearing materials obtained by recycling of aluminium, 2002) and Don McLeod et al. (Ceramic Industry).
As to claim 1. Niwa et al. disclose a bearing component having an exterior surface, the bearing component (see e.g. ball bearing that has inner ring 42 and outer ring 41 in Fig 13 & Par. 79 wherein the inner ring and outer ring both has exterior surface, or bearing ball 90 in Fig 6 & Par. 67) comprising: a cylindrical or annular body (see e.g. ball bearing member has a cylindrical or annular body shape in Fig 13)
Niwa et al. discloses a sintered pressed ceramic bearing member can comprise lower density middle layer and higher density outer/exterior layer (see e.g. the starting materials comprise materials with different density in Par. 65, par. 86). Niwa et al. discloses the exterior outer layer need to be high density with low fraction of defect (see e.g. Par. 76).  Niwa et al. also discloses for a ball bearing member wherein the inner ring layer and out ring layer both are desired to be made of high purity ceramic(see e.g. 
Niwa et al. does not explicitly discloses the bearing component includes at least one region that comprises a recycled material, the recycled material not forming part of the exterior surface., wherein the recycled material is a ceramic material. However Niwa discloses the desire to have exterior layer has minimal or zero defect, and middle layer can have a tolerable few defect (see e.g. Par. 76). 
Gronostajski et al. (Bearing materials obtained by recycling of aluminium, 2002) discloses bearing member can be made of recycled aluminum alloy by sintering, wherein the recycled bearing can be used in the softer aluminum matrix (see e.g. abstract, Par. 1 in page 485). 
Don McLeod et al. (Ceramic Industry) discloses the use of highly desirable recycled used alumina in the manufacturing process that can offer benefit of high quality product at competitive price, accordingly using the recycled ceramic such as aluminum oxide can reduce dependency on new raw materials. Don McLeod et al. discloses the price of raw alumina has spiked extremely high and the availability of raw alumina is getting more difficult, with rising waste disposal of used alumina (see e.g. Par. 1-2 in page 1, Par. 4 in page 3). 
Both Niwa et al. and Gronostajski et al. are analogous in the field of aluminum based bearing member. Niwa discloses that the softer (lower density) layer should be in the core. It would have been obvious for a person with ordinary skills in the art to modify the softer or intermediate or core layer of the alumina bearing member ring or bearing roller ball of Niwa to be made of recycled aluminum based materials (wherein this case 
As to claim 3.    Niwa et al. in view of Gronostajski and Don McLeod disclose the bearing component according to claim 1, wherein the recycled material includes silicon nitride and/or sialon and/or silicon carbide and/or a ceramic material that comprises at least one oxide (see e.g. alumina in Par. 79 of Niwa et al., discussion of recycled alumina in claim 1).
As to claim 4.    Niwa et al. in view of Gronostajski and Don McLeod disclose the bearing component according to claim 3, wherein the at least one oxide comprises aluminum oxide and/or zirconium oxide (see e.g. alumina in Par. 79 of Niwa et al., discussion of recycled alumina in claim 1).
As to claim 5.    Niwa et al. in view of Gronostajski and Don McLeod discloses the bearing component according to claim 1, further including a second region completely surrounding the first region, the second region being formed of unrecycled material (see the exterior of the bearing ball completely surrounding the core region in Fig 6 of Niwa et al., accordingly the bearing ring can also have exterior layer while the core or middle layer is fully enclosed and surrounded by the exterior layer by using sintering method. Based on the discussion of claim 1, a person with ordinary skills will only use recycled materials as the intermediate layer/portion that is not exposed in a bearing application.).
As to claim 6.    Niwa et al. in view of Gronostajski and Don McLeod disclose the bearing component according to claim 5, wherein the unrecycled material comprises silicon nitride and or sialon and/or silicon carbide and/or a ceramic material that comprises at least one oxide (see e.g. alumina in Par. 79 of Niwa et al., discussion of recycled alumina in claim 1).
As to claim 7.    Niwa et al. in view of Gronostajski and Don McLeod disclose the bearing component according to claim 6, wherein the at least one oxide comprises aluminum oxide and/or zirconium oxide (see e.g. alumina in Par. 79 of Niwa et al., discussion of recycled alumina in claim 1).
As to claim 8.    Niwa et al. disclose the bearing component according to claim 1, wherein the bearing component is a rolling-element bearing component or a sliding bearing component or a roller (see e.g. the alumina balls are supported rotatable or slidably with respect to the outer ring or the inner ring in Par. 79).
As to claim 9.    Niwa et al. disclose the bearing component according to claim 1, wherein the bearing component is a rolling element or a bearing ring (see e.g. ball bearing that has inner ring and outer ring in Fig 13 & Par. 79, or bearing ball 90 in Fig 6 & Par. 67, the alumina ball are supported rotatable or slidably with respect to the outer ring or the inner ring in Par. 79).
As to claim 10.    Niwa et al. in view of Gronostajski and Don McLeod discloses the bearing component according to claim 5, wherein the recycled material includes silicon nitride and/or sialon and/or silicon carbide and/or a ceramic material that comprises at least one oxide and the unrecycled material comprises silicon nitride and or sialon and/or silicon carbide and/or a ceramic material that comprises at least one .

Claims 11-12, 14-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 20010054443), Gronostajski et al. (Bearing materials obtained by recycling of aluminium, 2002) and Don McLeod et al. (Ceramic Industry), and further in view of Yamada et al. (US20110069917). 
As to claim 11.    Niwa et al. discloses a component comprising:
a cylindrical body ceramic material(see e.g. cylindrical ball bearing that has inner ring 42 and outer ring 41 in Fig 13 & Par. 79 wherein the inner ring and outer ring both has exterior surface. alumina in Par. 79): and
a body of an unrecycled second materials made of cylindrical body of ceramic material(see e.g. Niwa et al. discloses the cylindrical body is manufactured by sinter different layers in abstract, wherein the starting materials comprise materials with different density in Par. 65, par. 86. Niwa et al. discloses the exterior outer layer need to be high density with low fraction of defect (see e.g. Par. 76).  Niwa et al. also discloses for a ball bearing member wherein the inner ring layer and out ring layer both are desired to be made of high purity ceramic(see e.g. Par. 79). Thus Niwa et al. discloses using ceramic with different purity or density to make bearing component).
wherein the body of the has a cylindrical outer surface (see e.g. the outer ring has outer surfaces on surrounding outer side that has higher density and less defect than the core layer wherein the core layer is not exposed just like the ball bearing and the core layer can have tolerable defect with lower density).

Gronostajski et al. (Bearing materials obtained by recycling of aluminium, 2002) discloses bearing member can be made of recycled aluminum alloy, wherein the recycled bearing can be used in the softer aluminum matrix (see e.g. abstract, Par. 1 in page 485). 
Don McLeod et al. (Ceramic Industry) discloses the use of highly desirable recycled used alumina in the manufacturing process that can offer benefit of high quality product at a competitive price, accordingly using the recycled ceramic such as aluminum oxide can reduce dependency on new raw materials. Don McLeod et al. discloses the price of raw alumina has spiked extremely high and the availability of raw alumina is getting more difficult, with rising waste disposal of used alumina (see e.g. Par. 1-2 in page 1, Par. 4 in page 3). 
Both Niwa et al. and Gronostajski et al. are analogous in the field of aluminum based bearing member. Niwa discloses that the softer (lower density) layer should be in the core. It would have been obvious for a person with ordinary skills in the art to modify the softer or intermediate or core layer of the alumina bearing ring of Niwa to be made of recycled aluminum based materials (wherein this case would be alumina) as taught by Gronostajski et al. in order to save cost and reduce dependency on unrecycled virgin materials as suggested by Don McLeod as it is commonly known to a person with 
Niwa et al. in view of Gronostajski et al. and Don McLeod et al. does disclose a cylindrical bearing ring structure as claimed.  Niwa also discloses the bearing component can also be a bearing roller structure, such as a bearing roller ball that is made of different layer of materials wherein exterior materials required to be have high density and lower defect which corresponds to unrecycled virgin raw materials, while the inner core layer can be made of lower density with tolerable few defect such as recycled alumina. However Niwa fails to teaches the bearing roller structure can also be a cylindrical bearing roller. Thus additional reference Yamada et al. is additional introduced in the current office action to teach the bearing roller component can also be a sintered cylindrical roller bearing made of ceramic such as alumina or silicon nitride.  
Yamada et al. (US20110069917) discloses bearing type is not only limited to ball bearing, the bearing ball can also be cylindrical roller bearing among many other different shapes in par. 225. Yamada also discloses the rolling element can be made of inner ring and outer ring wherein the ring structure are made of sintered ceramic such as alumina, however silicon nitride is superior in toughness and can preferably used for rolling bearings in Par. 305. 

Since Niwa et al. specifically discloses the inner layer of the bearing roller member can be made of different material as exterior layer, wherein the exterior layer requires to be have less defect and higher density. It is expected the sintered cylindrical roller member or bearing ring can also be made of sintered material wherein outside exterior layer are made of unrecycled ceramic materials, while the inner core layer are made of recycled ceramic materials. 
As to claim 12.    Niwa et al. in view of Gronostajski, Don McLeod, and Yamada discloses the component according to claim 11, wherein the component is a bearing roller (see e.g. cylindrical bearing roller in Par. 225 of Yamada et al.). 
As to claim 14.    Niwa et al. in view of Gronostajski and Don McLeod, and Yamada discloses bearing component according to claim 11, wherein the recycled material includes silicon nitride and/or sialon and/or silicon carbide and/or a ceramic material that comprises at least one oxide (see e.g. alumina in Par. 79 of Niwa et al., discussion of recycled alumina in claim 11).
As to claim 15.    Niwa et al. discloses a component comprising:

an annular body of an unrecycled second material the annular body of recycled material(see e.g. Niwa et al. discloses the cylindrical body is manufactured by sinter different layers in abstract, wherein the starting materials comprise materials with different density in Par. 65, par. 86. Niwa et al. discloses the exterior outer layer need to be high density with low fraction of defect (see e.g. Par. 76).  Niwa et al. also discloses for a ball bearing member wherein the inner ring layer and out ring layer both are desired to be made of high purity ceramic(see e.g. Par. 79). Thus Niwa et al. discloses using ceramic with different purity or density to make bearing component),
wherein the annular body of the unrecycled second material has a cylindrical outer surface and a first annular side surface and a second annular side surface (see e.g. the outer ring has outer surfaces on surrounding outer side that has higher density and less defect than the core layer wherein the core layer is not exposed just like the ball bearing and the core layer can have tolerable defect with lower density).
Niwa et al. does not explicitly discloses the bearing component includes recycled first ceramic materials, wherein the unrecycled second material completely surrounding the recycled ceramic material. However Niwa discloses the desire to have exterior layer has minimal or zero defect, and middle layer can have a tolerable few defect (see e.g. Par. 76). 
Gronostajski et al. (Bearing materials obtained by recycling of aluminium, 2002) discloses bearing member can be made of recycled aluminum alloy, wherein the 
Don McLeod et al. (Ceramic Industry) discloses the use of highly desirable recycled used alumina in the manufacturing process that can offer benefit of high quality product at a competitive price, accordingly using the recycled ceramic such as aluminum oxide can reduce dependency on new raw materials. Don McLeod et al. discloses the price of raw alumina has spiked extremely high and the availability of raw alumina is getting more difficult, with rising waste disposal of used alumina (see e.g. Par. 1-2 in page 1, Par. 4 in page 3). 
Both Niwa et al. and Gronostajski et al. are analogous in the field of aluminum based bearing member. Niwa discloses that the softer (lower density) layer should be in the core. It would have been obvious for a person with ordinary skills in the art to modify the softer or intermediate or core layer of the alumina bearing ring of Niwa to be made of recycled aluminum based materials (wherein this case would be alumina) as taught by Gronostajski et al. in order to save cost and reduce dependency on unrecycled virgin materials as suggested by Don McLeod as it is commonly known to a person with ordinary skills in the art that virgin materials has less defect and high purity, while the recycled materials can have more defect and lower purity. As the result, the outer exposed layer will be made of unrecycled materials and, and the middle core layer made of recycled materials. Thus the unrecycled second material completely surrounding the recycled ceramic material. 
Niwa et al. in view of Gronostajski et al. and Don McLeod et al. does disclose a cylindrical bearing ring structure.  Niwa also discloses the bearing component can bearing roller structure, such as a bearing roller ball that is made of different layer of materials wherein exterior materials required to be have high density and lower defect which corresponds to unrecycled virgin raw materials, while the inner core layer can be made of lower density with tolerable few defect such as recycled alumina. However Niwa fails to teaches the bearing roller structure can also be a cylindrical bearing roller. Thus additional reference Yamada et al. is additional introduced in the current office action to teach the bearing roller component can also be a sintered cylindrical roller bearing made of ceramic such as alumina or silicon nitride.  
Yamada et al. (US20110069917) discloses bearing type is not only limited to ball bearing, the bearing ball can also be cylindrical roller bearing among many other different shapes in par. 225. Yamada also discloses the rolling element can be made of inner ring and outer ring wherein the ring structure are made of sintered ceramic such as alumina, however silicon nitride is superior in toughness and can preferably be used for rolling bearings in Par. 305. 
Niwa, Gronostajski, Don McLeod and Yamada are analogous in the field of sintered multilayer bearing component such as bearing roller or bearing ring, it would have been obvious for a person with ordinary skills in the art to modify the ball bearing roller in Niwa et al. in view of Gronostajski and Don McLeod to be also shape of cylindrical roller bearing as taught by Yamada et al. in order to make the desired shape of bearing roller for specific desired application setting wherein cylindrical bearing roller is needed. 

As to claim 16. Niwa et al. in view of Gronostajski and Don McLeod and Yamada et al. discloses the component according to claim 15, wherein the component is a bearing ring(see e.g. discussion of claim 15, in particular both Niwa and Yamada discloses sintered bearing ring structure) 
As to claim 18.    Niwa et al. in view of Gronostajski and Don McLeod and Yamada et al. discloses the bearing component according to claim 15, wherein the recycled material includes silicon nitride and/or sialon and/or silicon carbide and/or a ceramic material that comprises at least one oxide (see e.g. alumina in Par. 79 of Niwa et al., discussion of recycled alumina in claim 15)

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 20010054443), Gronostajski et al. (Bearing materials obtained by recycling of aluminium, 2002), Don McLeod et al. (Ceramic Industry) and Yamada et al. (US20110069917), and further in view of Marchiando et al. (US 20070227299)
As to claim 20.    Niwa et al. in view of Gronostajski and Don McLeod does not disclose the bearing component according to claim 1, wherein the recycled material includes silicon nitride and/or sialon and/or silicon carbide.

Marchiando et al. (US 20070227299) disclose recycled silicon carbide, or recycled silicon nitride or recycled alumina can all be used for a bearing member (see e.g. Par. 54, claim 30). 
Both Niwa et al. in view of Gronostajski and Don McLeod, and Yamada et al. are analogous in the field of ceramic bearing ring structure, it would have been obvious for a person with ordinary skills in the art to replace the alumina and recycled alumina in Niwa et al. in view of Gronostajski and Don McLeod with the silicon nitride of Yamada and recycled silicon nitride respectfully as taught by Marchiando because Yamada suggests that silicon nitride is more preferred over alumina because silicon nitride offers superior in toughness and thus is preferably used for rolling bearing over alumina ceramic. 
As to claim 21.   Niwa et al. in view of Gronostajski and Don McLeod and Yamada, and Marchiando discloses the bearing component according to claim 11, wherein the recycled material includes silicon nitride and/or sialon and/or silicon carbide(see discussion of claim 20).
As to claim 22.    Niwa et al. in view of Gronostajski and Don McLeod and Yamada, and Marchiando discloses the component according to claim 15, wherein the recycled material includes silicon nitride and/or sialon and/or silicon carbide (see discussion of claim 20).
 (2) Response to Argument
1. The rejection of claim 1 suggested but not actually presented by the examiner
Appellant argues nothing in the record suggests any expectation of success in trying to form an annular or cylindrical body using a rolling granulation method in page 4. 
Appellant argues the rejection appears to require forming an annular structure, like Niwa’s jig 350, using the rolling granulation process taught by Niwa for forming a sphere. 
Nothing in the record suggests that Niwa’s annular jig or an annular or cylindrical bearing component can be formed by the rolling granulation process used by Niwa to produce spheres. 
2. The rejection of claim 1 that appears in the record
Appellant argues nothing in the record suggests how one of Niwa’s spherical balls 90 can be modified to produce an annular or cylindrical body. 
Furthermore, nothing about granulating and extruding recycled metal in Gronostajski or mixing used abrasive blasting grit with bauxite in McLeod would allow a person of ordinary skill in the art to turn one of Niwa’s spherical balls 90 into an annular or cylindrical body as claimed. 
Niwa’s method of forming an annular ring such as the jig 350 involves compressing a body of high purity alumina. Nothing about granulating and extruding metal in Gronostajski or mixing used abrasive blasting grit with bauxite in McLeod would allow a person of ordinary skill in the art to modify one of Niwa’s annular ceramic bodies 
Examiner respectfully disagrees:
Niwa et al. generally disclose not only alumina ball, but also other alumina sintered body shape such as ring/annular. Niwa et al. further discloses sintering method to make the ring/annular structure besides rolling granulation process for the ball structure (see e.g. title, abstract field of invention in Par. 1-2).  Niwa et al., for example, disclose ceramic ring/annular structure that can be made of sintered alumina (see e.g. 370 in Fig 10C, Par. 88, and ceramic jig 350 in Par. 83-84). 
The examiner does not rely on any specific manufacturing method in the office action, nor modification by any method such as the granulation process that the appellant has argued throughout the response. As discussed above, Niwa alone already discloses ring ceramic shape can be possibly made. 
The office action discloses the various shapes of the sintered ceramic body, furthermore the commonly used starting materials comprise materials with different density in Par. 65, Par. 86. Niwa et al. discloses the exterior outer layer needs to be high density with low fraction of defect (see e.g. Par. 76).  Niwa et al. also discloses, for example, a bearing member wherein the inner ring layer and out ring layer both are desired to be made of high purity ceramic (see e.g. Par. 79). Thus Niwa et al. discloses using ceramic with different purity or density to make bearing component. 
For the above reasons, appellant’s argument is not persuasive. 
3. The rejection is based on an overly broad interpretation of Niwa
Appellant argues Niwa does not discloses using ceramic with different purity or density to make bearing component.
Niwa further discloses if the ceramic balls made by rolling granulation process are cut in half and polished, a core portion of the ball may differ from the rest of the ball in brightness or color tone. This is due, “conceivably,” (paragraph 0076) to a density difference between the core and the rest of the ball. 
While Niwa teaches that sintered ceramic spheres made by a rolling granulation process may have density variations if they are not fired uniformly, the record does not support the broad generalization that Niwa “discloses using ceramic with different purity or density to make bearing component.” 
Examiner respectfully disagrees:
Niwa discloses the desire to have exterior layer that has minimal or zero defect, and middle layer that can have a tolerable few defect (see e.g. Par. 76). Niwa et al. discloses the exterior outer layer needs to be high density with low fraction of defect (see e.g. Par. 76).  Niwa et al. also discloses a ball bearing member wherein the inner ring layer and out ring layer both are desired to be made of high purity ceramic (see e.g. Par. 79). Thus Niwa et al. discloses using ceramic with layers of different purity or density to make bearing component. 
Appellant seems only to narrowly focus on the granulation process, but does not look at Niwa’s prior art teaching as a whole. Niwa discloses a ceramic body that can be made to a bearing member that can have different layer; the ceramic body can have a cylindrical or annular body shape besides ball shape. When the bearing member is 
If Niwa et al. is able to make an annular ceramic body, then the appellant’s argument that Niwa only relies on granulation process is not persuasive because accordingly to the appellant: granulation process is not capable of making annular ceramic body. 
For the above reason, the appellant’s argument is not persuasive.  
 
4. The rejection is based on an overly broad interpretation of Gronostajski
The examiner asserts that Gronostajski “... discloses bearing member can be made of recycled aluminum alloy by sintering wherein the recycled bearing can be used in the softer aluminum matrix (see e.g. abstract, Par. 1 in page 485).” This statement is not supported by Gronostajski. Nothing in Gronostajski suggests placing a recycled bearing into an aluminum matrix.
Examiner respectfully disagrees:
Gronostajski et al. (Bearing materials obtained by recycling of aluminium, 2002) discloses bearing member can be made of recycled aluminum alloy by sintering, 
Thus appellant’s argument is not persuasive. 

5. McLeod teaches away from the claimed invention
Appellant argues that the fact McLeod is cited to show that recycling is desirable because it reduces dependency on raw materials, does not mean it is possible to recycle any given material or to use recycled material for any conceivable purpose. 
Indeed, McLeod teaches away from attempting to modify Niwa’s ceramic rings or ceramic ball bearings because McLeod describes the difficulties involved in using recycled ceramic materials in place of virgin materials (see title, Par. 1 in page 485). . 
Examiner respectfully disagrees:
As discussed, Gronostajski et al. (Bearing materials obtained by recycling of aluminium, 2002) discloses bearing member can be possible made of recycled aluminum by sintering. 
Don McLeod et al further discloses the motivation or cost benefit for why using recycled alumina in the ceramic body. 
Thus appellant’s argument is not persuasive. 

6. The secondary references do not suggest to modify Niwa
Appellant argues without access to the present disclosure, which is not prior art, a person of ordinary skill will not arrive at the invention of claim 1 merely from the information contained in the Niwa, Gronostajski and McLeod references. For all the 
Examiner respectfully disagrees:
Niwa discloses the desire to have exterior layer that has minimal or zero defect, and middle layer that can have a tolerable few defect (see e.g. Par. 76). Niwa et al. discloses the exterior outer layer needs to be high density with low fraction of defect (see e.g. Par. 76).  Niwa et al. also discloses for a ball bearing member wherein the inner ring layer and outer ring layer both are desired to be made of high purity ceramic (see e.g. Par. 79). Thus Niwa et al. discloses using ceramic with layers of different purity or density to make bearing component. 
As discussed, Niwa et al. generally disclose alumina sintered body such as ceramic bearing, and other alumina or ceramic formed body such as ceramic ring/annular structure and ceramic cylindrical shape structure that can be made of sintered alumina (see e.g. 370 in Fig 10C, Par. 88, and ceramic jig 350 in Par. 83-84). Thus it is expected that the ceramic bearing annular structure are also formed of alumina. 
Gronostajski et al. is cited to teach sintered bearing member is desired to be made of recycled aluminum based materials wherein the recycled bearing can be used in the softer aluminum matrix. 
Don McLeod further discloses in order to save cost and reduce dependency on unrecycled virgin materials, it is commonly known to a person with ordinary skill in the art that virgin unrecycled materials has less defect and high purity, while the recycled materials can have more defect and lower purity compared with the virgin unrecycled material.
Thus Don Mcleod discloses a general motivation as virgin materials is used in area or layers that is desired to require less defect and high purity, and recycled materials can only be used in area or layers wherein more defect can be tolerated and lower purity can be achieved.
For the above reason, Don McLeod is relevant art and the modification is proper. Appellant’s argument is not persuasive. 

B. Claims 11, 12, 14-16 and 18 Patentably Distinguish over Niwa in view of Gronostajski and McLeod and further in view of Yamada
Claim 11, 14
Appellant argues the examiner refers to Niwa’s bearing rings as being cylindrical. These rings have cylindrical outer surfaces, but nothing in the record suggest that persons of ordinary skill in the art would refer to annular bearing rings as “cylinders.” Niwa does not show a cylinder as required by claim 11, the secondary references provide no reason to modify one of Niwa’s rings to turn it into a cylinder, and claim 11 is submitted to further distinguish over the art of record for this reason.
Niwa does not disclose an alumina bearing ring having an intermediate or core layer without some unspecified further modification. A certain structure of a bearing ring cannot be assumed into existence merely based on the structure of a sphere formed by a rolling granulation method. 
Claim 12

Yamada shows that cylindrical ceramic rollers for bearings are known, but this does not explain how Niwa’s ceramic bearing ring or spherical ball bearing can be modified to produce a bearing roller. 
Claim 15, 16, 18
Appellant argues like the rejection of claim 1, the rejection of claim 15 refers to the ceramic rings disclosed in Niwa and then assumes they have the same structure as balls formed by a rolling granulation process. There is no basis for this assumption for the reasons discussed above. Furthermore, it is not clear how Yamada’s disclosure of cylindrical ceramic bearing rollers suggests any modification to Niwa, Gronostajski and McLeod that would address the shortcomings of these references discussed above. Claim 15 patentably distinguishes over the art of record for these reasons.
Examiner respectfully disagrees:
As discussed above, Niwa et al. already disclose the ceramic formed body can be bearing member, wherein the ceramic forming member can also be annular shape and cylindrical shape. Furthermore, Niwa also discloses ceramic formed object can also be a cylindrical shape article. Niwa et al. also discloses the bearing component can be a bearing ball. 
Yamada et al. (US20110069917) discloses bearing type is not only limited to ball bearing, the bearing ball can also be cylindrical roller bearing among many other different shapes in par. 225. Yamada also discloses the rolling element can be made of 
Thus Yamada et al. further discloses various other shapes of the bearing component that can be formed in order to make the desired shape of bearing roller for specific desired application setting wherein cylindrical bearing roller is needed.
Thus appellant’s argument is not persuasive. 

C. Claims 20-22 Patentably Distinguish over Niwa, Gronostajski, McLeod, Yamada and Marchiando
Claim 20-22 further recite that the recycled material includes silicon nitride and/or sialon and/or silicon carbide. The examiner relies on Marchiando to show a use of recycled silicon nitride in a bearing environment. However, Marchiando teaches that recycled materials, including silicon nitride, can be added to wear resistant low friction coatings for surfaces. 
It is respectfully submitted that there is nothing about the use of recycled silicon nitride as an additive in a wear resistant coating that suggests bearing rollers can be formed entirely or partially from recycled silicon nitride. 
Examiner respectfully disagrees:
Marchiando et al. (US 20070227299) disclose recycled silicon carbide, or recycled silicon nitride or recycled alumina can all be used for a bearing member (see e.g. Par. 54, claim 30). Marchiando et al. does not exclude or restrict/prohibit how the sintered body wherein the solid coated layer will form (see e.g. Par. 9). 
Since Marchiando et al. discloses recycled solid layer of silicon carbide has been formed, thus the combination of prior art is still proper. Thus appellant’s argument is not persuasive. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TONG GUO/Examiner, Art Unit 1783              
                                                                                                                                                                                          Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                         

                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.